Citation Nr: 0815470	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to a disability rating greater than 30 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1975, and from February 1980 to November 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a rating greater 
than 10 percent for headaches.

In May 2007, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The hearing transcript is associated with the claims folder.

In July 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

Based on the development requested by the Board, an RO rating 
decision dated November 2007 awarded a 30 percent rating for 
headaches effective November 13, 2002.  This is the only 
issue now before the Board. 


FINDING OF FACT

The veteran's headache disorder is not productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code (DC) 8100 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

The severity of a headache disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.124a.  Under DC 8100, the current 30 percent 
rating contemplates migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  

The maximum 50 percent rating is warranted for very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

Applying the criteria to the facts of this case, the Board 
finds that a rating greater than 30 percent is not warranted 
for any time during the appeal period.  In this respect, the 
Board finds by a preponderance of the evidence that the 
veteran's headache disorder is not productive of severe 
economic inadaptability.

As reflected by VA compensation and pension examination 
reports in January 2003 and November 2007, the veteran 
describes two types of headaches.  He has chronic non-
prostrating daily headaches diagnosed as 
rebound/tension/psychosomatic-type headaches.  He further 
describes more severe headaches associated with nausea, 
photophobia and phonophobia consistent with migraine 
headaches.  On VA examination in January 2003, the veteran 
described his migraine headaches as occurring approximately 
once per week triggered by events such as weather changes and 
getting hungry.  

On VA compensation and pension examination in November 2003, 
he described his migraine headaches as occurring 1 to 3 times 
per week.  On both examinations, he stated that he had a 
"tendency to lie down" during these headaches.  

As noted by the Board in July 2007, these examination reports 
were inadequate for rating purposes as they did not fully 
discuss whether the veteran's headaches caused prostrating 
attacks and, if so, the frequency and effects of such 
prostrating attacks.  

The November 2007 VA compensation and pension examination 
report, which is based upon review of the claims folder and 
the Board's remand directives, is the most comprehensive 
evaluation of the characteristics of the veteran's migraine 
headaches.  At this examination, the examiner elicited from 
the veteran that he had approximately one migraine headache 
per month which caused disorientation, lasted 2 to 3 hours in 
duration, required sleep, and prevented him from working.  As 
a result of these types of headaches, he had to take time off 
from work.  However, he did not lose any time off from work 
regarding his other type of headaches.  

The Board finds that this examination report, which resulted 
in an increased rating to 30 percent, provides highly 
probative evidence against awarding a higher rating still.

The VA clinical records primarily show the veteran's 
treatment for cervical and low back pain which requires 
methadone and narcotic treatment.  During a January 2007 eye 
examination, the veteran described "on and off" symptoms of 
seeing wavy ripples in his peripheral vision followed by 
headaches.  None of the clinical records describe the veteran 
has manifesting prostrating attacks of migraine headaches 
productive of severe economic inadaptability, providing 
further probative evidence against the claim.

Based on the above, the Board finds that the veteran's 
service connected headache disorder does not meet the 
criteria for an evaluation in excess of 30 percent under 
applicable evaluation criteria for any time during the appeal 
period.  The Board acknowledges the statements and testimony 
of the veteran and his spouse as to the effects his service-
connected headaches have on his employment.  Their testimony 
described two episodes of headaches per week that impaired 
daily activities of living such as driving a vehicle.  The 
veteran denied, however, receiving any formal treatment for 
his headaches, and he vaguely referenced missing work "a 
couple of times" a month.  The VA compensation and pension 
examination findings concerning the frequency, effects and 
classification of his headaches as prostrating in nature 
greatly outweigh the statements of the veteran and his 
spouse.

The Board further notes that the veteran's 30 percent rating 
contemplates loss of working time commensurate with his level 
of compensation.  See 38 C.F.R. § 4.1.  The Board finds that 
there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321(b), is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In this case, an RO letter dated August 2003 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his increased rating claim.  He was 
advised that evidence showing an increased severity may 
include a statement from his doctor, containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  He could 
also submit a statement from other individuals who described 
from the personal knowledge and observation in what manner 
his disability had worsened.  Furthermore, he could submit 
his own statement describing his symptoms, their frequency 
and severity, and other involvement, extension and additional 
disablement caused by his disability.  Finally, he was 
advised to send in any medical reports in his possession.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that VA has not fully complied 
with the VCAA requirements.  The RO has determined that the 
claim on appeal arises from an application for an increased 
rating filed in November 2002, and first adjudicated in 
February 2003.  The August 2003 letter, therefore, was 
provided after the initial adjudication.  However, the 
veteran's statements and testimony of record, to VA examiners 
as well as argument presented on appeal, specifically speak 
to the effects that his service connected headache disorder 
has had upon his work and activities of daily living.  He has 
fully described his headaches symptoms to VA examiners, and 
his spouse has provided additional supporting evidence of her 
observations.  

Overall, the Board finds that the veteran has demonstrated 
actual knowledge of the evidentiary requirements for an 
increased rating.  Given that the criteria under DC 8100 are 
entirely susceptible to lay observation and description, the 
Board finds that the potential notice errors have not 
affected the essential fairness of the adjudication and have 
not resulted in any prejudicial harm to the veteran.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard, supra.  The 
RO has obtained VA treatment records and provided several VA 
examinations.  The Board remanded the claim for additional 
examination which resulted in an increased award of benefits.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A rating greater than 30 percent for headaches is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


